--------------------------------------------------------------------------------

Exhibit 10.4



EMPLOYMENT AGREEMENT


This is an EMPLOYMENT AGREEMENT dated January 29, 2019 (“Employment Agreement”),
by and between, on the one hand, Electro Scientific Industries, Inc., an Oregon
corporation (the “Company”) and MKS Instruments, Inc., a Massachusetts company
(“MKS”), and on the other hand, John Williams of Lake Oswego, Oregon
(“Employee”).  The effective date of this Employment Agreement (the “Effective
Date”) is defined in Section 12 below.


WHEREAS, MKS is acquiring the Company (the “Acquisition”) pursuant to the terms
of that certain Agreement and Plan of Merger, dated October 29, 2018, by and
among MKS, the Company, and a certain other party;


WHEREAS, Employee is currently an employee of the Company;


WHEREAS, Employee and the Company are parties to a Change in Control Agreement
effective February 10, 2017 (the “Change in Control Agreement”), time-based
Restricted Stock Units Award Agreements dated as of February 27, 2017, May 11,
2017, and May 9, 2018 (collectively the “Time-Based RSU Agreements”),
Performance-Based Restricted Stock Units Award Agreements dated  as of February
27, 2017, May 11, 2017 and May 9, 2018 (the “PRSU Agreements”), and an Employee
Confidentiality, Restrictive Covenant and Assignment Agreement dated February
27, 2017 (the “Restrictive Covenant Agreement”);


WHEREAS, the Change in Control Agreement provides for payment of certain
severance compensation if Employee’s employment with the Company ends under
certain specified circumstances within 24 months of the effective date of a
Change in Control (as defined in the Change in Control Agreement) of the Company
(which the Acquisition will constitute upon its closing), and the Time-Based RSU
Agreements and the PRSU Agreements provide for certain acceleration of vesting
of certain equity compensation if Employee’s employment with the Company ends
under certain specified circumstances within 12 months of the effective date of
a Change in Control (as defined in the applicable Time-Based RSU Agreement or
PRSU Agreement) of the Company (which the Acquisition will constitute upon its
closing);


WHEREAS, if MKS completes the Acquisition, this Employment Agreement is intended
to provide for the continued employment of Employee by the Company following the
Acquisition, and for the parties’ rights and obligations under this Employment
Agreement to supersede and take the place of their rights and obligations under
the Change in Control Agreement;


NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein, the Company and Employee hereby agree as follows:


1.          Employment.  The Company is employing Employee on an at-will basis
in the position of Vice President of Marketing.



--------------------------------------------------------------------------------

2.          Compensation.  In consideration of the services Employee will
provide and the other terms and conditions of this Employment Agreement, the
Company agrees to provide the following compensation.


(a)         Special Retention Equity Award.  On the Effective Date, Employee
will be granted a one-time award of MKS restricted stock units with a total
grant date value of $350,000 (the “Special Retention Equity Award”).  The total
number of shares of MKS common stock that will be subject to the Special
Retention Equity Award will be determined by dividing the total grant date value
by the closing sales price of a share of MKS common stock on the grant date of
the Special Retention Equity Award.  The Special Retention Equity Award will be
subject to the terms, conditions and restrictions set forth in the MKS
Instruments, Inc. 2014 Stock Incentive Plan and the standard form of Restricted
Stock Unit Agreement under such plan, revised to reflect the vesting schedule
set forth below in this Section 2(a).  One-third of the shares of MKS common
stock underlying the Special Retention Equity Award will be scheduled to vest on
the first anniversary of the Effective Date if Employee’s employment with MKS or
any of its subsidiaries continues through that first anniversary.  The remaining
two-thirds of the shares of MKS common stock underlying the Special Retention
Equity Award will be scheduled to vest on the second anniversary of the
Effective Date if Employee’s employment with MKS or any of its subsidiaries
continues through that second anniversary.


(b)         Special Retention Payment.  On the third anniversary of the
Effective Date, if Employee’s employment with MKS or any of its subsidiaries
continues through that third anniversary, Employee will receive a one-time cash
payment of $100,000 (the “Special Retention Payment”).


(c)         Immediate Vesting of Certain Time-Based RSUs.  On the Effective Date
immediately following the effective time of the Acquisition, all of the “ESI
Time-Based RSUs” (defined in the next sentence) that were assumed by MKS in
connection with the Acquisition and were adjusted to be restricted stock units
covering shares of MKS common stock, shall automatically and fully vest to the
extent not then already vested.  The “ESI Time-Based RSUs” means the restricted
stock units covering shares of the Company’s common stock that were awarded to
Employee pursuant to a Time-Based RSU Agreement that were outstanding and
unvested as to a total of 45,900 shares of the Company’s common stock as of the
Effective Date.


(d)         Accelerated Vesting of Certain PRSUs.  On the first anniversary of
the Effective Date, if Employee’s employment with MKS or any of its subsidiaries
continues through that first anniversary, all of the restricted stock units that
were awarded to Employee pursuant to the terms of the Performance-Based
Restricted Stock Units Award Agreement dated February 27, 2017, assumed by MKS
in connection with the Acquisition and adjusted to be restricted stock units
covering shares of MKS common stock (to the extent any applicable performance
criteria have been deemed met including in accordance with the provisions
thereunder relating to a “Sale” of the Company, through the Effective Date, and
subject to any applicable maximum caps under the applicable PRSU Agreement),
shall automatically and fully vest.


2

--------------------------------------------------------------------------------

(e)         Payments in Lieu of Remaining PRSUs.  As of immediately following
the effective time of the Acquisition, in exchange for any and all restricted
stock units covering shares of the Company’s common stock that were assumed by
MKS in connection with the Acquisition and adjusted to be restricted stock units
covering shares of MKS common stock, including those that are subject to the
Performance-Based Restricted Stock Units Award Agreement dated May 11, 2017, and
the Performance-Based Restricted Stock Units Award Agreements dated May 9, 2018,
Employee shall have the right to receive cash incentive payments (the “PRSU
Incentive Compensation”) with a target amount of $600,000 (the “Target
Incentive”), and with a maximum payment equal to 200% of the Target Incentive
and a minimum payment of zero, based upon the achievement of performance metrics
to be determined in good faith by the Company and set forth in writing within 30
days after the Effective Date, over a one year performance period commencing on
or following the Effective Date (such performance period, the “Performance
Period”), and payable as follows:


(i)          On the second anniversary of the Effective Date, if Employee’s
employment with MKS or any of its subsidiaries continues through that second
anniversary, Employee shall be entitled to 50% of the PRSU Incentive
Compensation, which payment shall be made within 30 days following that second
anniversary; and


(ii)         On the third anniversary of the Effective Date, if Employee’s
employment with MKS or any of its subsidiaries continues through that third
anniversary Employee shall be entitled to 50% of the PRSU Incentive
Compensation, which payment shall be made within 30 days following that third
anniversary.


(f)          Base Salary.  During the term of employment under this Employment
Agreement, Employee will be paid base salary at the rate of $320,000 per year
(the “Base Salary”), in accordance with the Company’s normal payroll practices. 
The Base Salary will be subject to review and adjustment in accordance with the
Company’s compensation review procedures from time to time applicable to
Employee’s position with the Company.  As an exempt employee, Employee will not
be entitled to receive any overtime pay from the Company.


(g)         Annual Incentive Compensation.  Employee will be entitled to
participate in the ESI FY19 Variable Compensation Plan in accordance with the
terms and conditions of the program/plan and Employee’s target annual incentive
compensation shall be 60% of Employee’s Base Salary.  Nothing in this Employment
Agreement shall (i) require the Company, MKS or any of their subsidiaries or
affiliates to establish, maintain or continue any incentive compensation plan,
(ii) restrict the right of the Company, MKS or any of their subsidiaries or
affiliates to amend, modify or terminate any such plan, or (iii) entitle
Employee to participation in any such plan at any specified level (or at all) in
any year.


3

--------------------------------------------------------------------------------

(h)         2019 MKS Restricted Stock Unit Award.  On April 1, 2019, Employee
will receive a one-time award of MKS restricted stock units with a total grant
date value of $225,000 (the “2019 RSU Award”).  The total number of shares of
MKS common stock that will be subject to the 2019 RSU Award will be determined
by dividing the total grant date value by the closing sales price of a share of
MKS common stock on the grant date of the 2019 RSU Award.  The 2019 RSU Award
will be scheduled to vest over a three-year period, to the extent Employee’s
employment with MKS or any of its subsidiaries continues during that period, in
three equal annual installments, with an installment vesting on each of the
first three anniversaries of the grant date.  The 2019 RSU Award will be subject
to the terms, conditions and restrictions set forth in the MKS Instruments, Inc.
2014 Stock Incentive Plan and the standard form of Restricted Stock Unit
Agreement under such plan.


(i)          Long-Term Incentive Equity Awards.  Employee will be eligible for
additional equity awards in accordance with the terms of the MKS Instruments,
Inc. 2014 Stock Incentive Plan.  Nothing in this Employment Agreement shall (i)
require the Company, MKS or any of their subsidiaries or affiliates to
establish, maintain or continue any incentive compensation plan, (ii) restrict
the right of the Company, MKS or any of their subsidiaries or affiliates to
amend, modify or terminate any such plan, or (iii) entitle Employee to
participation in any such plan at any specified level (or at all) in any year. 
Employee acknowledges and agrees that the Special Retention Equity Award
described in Section 2(a), above, and the 2019 RSU Award described in Section
2(h), above, will be Employee’s only equity awards for 2019 and that his next
eligibility for an equity award in accordance with the terms of the MKS
Instruments, Inc. 2014 Stock Incentive Plan will be in 2020.


(j)          Benefits.  During the term of employment under this Employment
Agreement, Employee will be eligible to continue to participate in the employee
benefit programs made generally available by the Company from time to time,
including medical, dental, vision, life, accidental death and dismemberment,
short-term disability and long-term disability insurance and a 401(k) savings
plan, subject to the conditions set forth in the respective plans and in
accordance with the terms thereof.  Nothing in this Employment Agreement will
(i) require the Company, MKS or any of their subsidiaries or affiliates to
establish, maintain or continue any benefit plans, policies or arrangements or
(ii) restrict the right of the Company, MKS or any subsidiaries or affiliates to
amend, modify or terminate any such benefit plan, policy or arrangement.


(k)         Paid Time Off.  Employee will be eligible for paid time off in
accordance with and subject to all of the terms and conditions of the Company’s
vacation policy, as such policy may be amended from time to time in the
Company’s sole discretion.  Employee will also be eligible for paid sick time
and paid holidays, in accordance with and subject to all of the terms and
conditions of the Company’s policies, as such policies may be amended from time
to time or terminated in the Company’s sole discretion.


(l)          Expenses.  The Company will reimburse Employee for all reasonable
and necessary expenses incurred by Employee in connection with the performance
of Employee’s duties as an employee of the Company.  Such reimbursement is
subject to the timely submission to the Company by Employee of appropriate
documentation and/or vouchers in accordance with the customary procedures of the
Company for expense reimbursement, as such procedures may be revised by the
Company from time to time, and to such caps on reimbursements as the Company may
from time to time impose.  The amount of expenses eligible for reimbursement or
in-kind benefits provided by the Company in any taxable year of Employee will
not affect the amount of expenses or in-kind benefits to be reimbursed or
provided in any other year (except in the case of maximum benefits to be
provided under a medical reimbursement arrangement, if applicable).


4

--------------------------------------------------------------------------------

(m)        Withholding and Taxes.  The Company will deduct from the amounts
payable to Employee pursuant to this Employment Agreement all required
withholding amounts and deductions, including but not limited to federal, state,
local or foreign withholding amounts in accordance with all applicable laws and
regulations and deductions authorized by Employee.  The Company may rely on an
opinion of its counsel if any questions as to the amount or requirement of
withholding arises.  Employee will be solely responsible for and will satisfy
all of Employee’s tax obligations associated with all compensation paid or
provided to Employee under this Employment Agreement.  Employee acknowledges and
agrees that Employee is not relying on any advice from the Company, MKS or any
affiliate, officer, director, employee, agent or attorney of or for either of
them with respect to any tax issue relating to this Employment Agreement.


3.          Duty to the Company.  While employed by the Company, Employee:  (a)
will devote his full working time and best efforts to the business of the
Company; (b) comply with the Company’s and MKS’ policies; and (c) will not
(without the prior, express, written consent of MKS’ CEO) engage in any business
activity (whether or not for gain) that interferes with Employee’s work for the
Company.  Notwithstanding the previous sentence, this Employment Agreement does
not prohibit Employee from managing his personal investments or engaging in
charitable and unpaid professional activities (including serving on charitable
and professional boards), so long as doing so does not materially interfere with
Employee’s work for the Company.  As a condition of employment and a material
term of this Employment Agreement, Employee (x) acknowledges and agrees that the
Restrictive Covenant Agreement will continue in full force and effect; (y)
acknowledges that he may have access to MKS confidential and proprietary
information and may obtain competitively valuable information about or develop
relationships with MKS customers, employees, contractors and suppliers; and (z)
agrees that his obligations under the Restrictive Covenant Agreement are
expanded as if the term “ESI” were replaced with the phrase “ESI and/or MKS
Instruments, Inc.” in every provision of the Restrictive Covenant Agreement that
defines such obligations.


5

--------------------------------------------------------------------------------

4.          End of Employment.  The employment relationship between Employee and
the Company will end upon the first to occur of: (a) Employee’s death; (b)
Employee’s entitlement to long-term disability benefits under the Company’s
long-term disability program; (c) written notice by Employee to the Company of
Employee’s resignation from employment; and (d) written notice by the Company to
Employee of the Company’s termination of Employee’s employment.  The date on
which Employee’s employment ends, regardless of how it ends, is referred to in
this Employment Agreement as the “Employment End Date.”  If Employee resigns and
proposes a future Employment End Date, the Company will have the right at any
time, for any reason, in its sole discretion, to accelerate the Employment End
Date and in no event will the Company’s acceleration of the Employment End Date
following Employee’s resignation be considered termination by the Company of
Employee’s employment.  If the Company terminates Employee’s employment, the
Company may choose the Employment End Date.  Employee agrees that immediately
upon the Employment End Date (or sooner if the Company requests), Employee will
deliver to the Company any and all property of the Company, MKS or any
subsidiary or affiliate of either of them that is in his possession, custody or
control, including but not limited to the originals and all copies of any and
all electronic or hard-copy files, data, software, documents or other written
materials and any and all equipment, computers, phones, keys, access cards,
credit cards or other property.


5.          Compensation Upon End of Employment.  Employee’s compensation upon
the end of Employee’s employment relationship with the Company will be as
described in Sections 5(a) through 5(h) below.


(a)          Minimum Obligations.  When the employment relationship ends, no
matter how it ends: (i) the Company will pay Employee any unpaid Base Salary
through the Employment End Date; (ii) Employee will be entitled to any accrued,
vested benefits under the Company benefit plans described in Section 2(j) above;
(iii) the Company will pay Employee for any accrued but unused vacation; and
(iv) the Company will reimburse Employee for any unreimbursed expenses incurred
through the Employment End Date to the extent provided in Section 2(l), above.


(b)         Resignation by Employee.  If Employee provides the Company written
notice of resignation, proposes an Employment End Date that is at least 30 days
after the notice of resignation and is in active employment in good standing at
the time of that notice, the Company will either (at its sole election):  (i)
continue to employ Employee through the Employment End Date that Employee
proposes; or (ii) accelerate the Employment End Date to any date the Company may
choose and pay Employee an amount equal to his or her then Base Salary for the
period (not to exceed 30 days) beginning on the date the Company chooses as the
Employment End Date and ending on the Employment End Date that Employee
proposed.  Notwithstanding the foregoing, the Company will have no obligations
under this Section 5(b) if: (y) Employee, after providing notice of resignation,
at any time ceases to perform Employee’s duties diligently or otherwise ceases
to be an Employee in good standing, as determined by the Company in good faith;
or (z) Employee is eligible for severance compensation under Section 5(d),
below.


(c)         Termination by the Company.  If the Company elects to terminate
Employee’s employment, the Company will provide Employee with written notice of
termination and will either (at its sole election):  (i) provide Employee with
at least 30 days’ advance written notice of termination; or (ii) provide
Employee with less than 30 days’ advance written notice of termination, and pay
Employee a lump sum amount equal to his Base Salary for the period (not to
exceed 30 days) from the Employment End Date through the date 30 days after the
Company provided Employee with written notice of termination.  Notwithstanding
the foregoing, the Company will have no obligations under this Section 5(c) if:
(x) Employee’s employment ends because of Employee’s death or disability
entitling Employee to long-term disability benefits under the terms of the
Company’s long-term disability program (“Disability”); (y) the Company
terminates Employee for Cause (as defined in Section 5(f) below); or (z)
Employee is eligible for severance compensation under Section 5(d), below.


6

--------------------------------------------------------------------------------

(d)         Eligibility for Severance Compensation.  Employee will become
eligible for the “Severance Compensation” defined below if and only if all of
the following conditions are satisfied:


(i)           the Company terminates Employee’s employment without “Cause” as
defined in Section 5(f) below (excluding death or Disability) within twenty-four
months of the Effective Date or Employee resigns for “Good Reason” as defined in
Section 5(g) below within twenty-four months of the Effective Date; and


(ii)          Employee has complied with and continues to comply with all of
Employee’s obligations under the Restrictive Covenant Agreement (as modified by
Section 3 above); and


(iii)         Employee executes, provides to the Company within 45 days of
termination and does not thereafter revoke or attempt to revoke, a general
release of claims attached hereto as Exhibit A (the “General Release”).


(e)         Meaning of “Severance Compensation.”  If Employee becomes eligible
for the Severance Compensation in accordance with Section 5(d), above:


(i)           Accelerated Vesting.  All then-unvested MKS restricted stock units
held by Employee, including but not limited to those granted under Section 2 of
this Employment Agreement, and any PRSU Incentive Compensation not yet paid to
Employee, shall automatically vest as of the Employment End Date.  In the case
of any such restricted stock units having performance-based vesting conditions,
such automatic vesting shall be calculated based on one hundred percent (100%)
satisfaction of all performance goals.  In the case of any PRSU Incentive
Compensation not yet paid to Employee, such automatic vesting shall be
calculated based on target performance, unless Employee becomes eligible for the
Severance Compensation upon or after the end of the Performance Period, in which
case it shall be calculated based on actual performance.


(ii)          Continuation of Benefits.  If Employee elects continuation
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (“COBRA”) within the time period prescribed under COBRA for Employee
and any of his eligible dependents, the Company will reimburse Employee for the
COBRA premiums for such coverage (at the coverage levels in effect immediately
before termination of Employee’s employment) until the earlier of (a) a period
of 12 months after the date of termination of his employment, or (b) the date
upon which Employee and/or Employee’s eligible dependents become covered under
similar plans.  Notwithstanding the foregoing, if the Company determines in its
sole discretion that it cannot provide the COBRA benefits under this Section
without potentially violating applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), then in lieu of such COBRA
premium reimbursement and for the same number of months as such COBRA premium
reimbursement would have been due, the Company will provide to Employee a
taxable monthly payment in an amount equal to the monthly COBRA premium that
Employee would be required to pay to continue group health coverage for Employee
and Employee’s eligible dependents (if any) in effect on the date of termination
of his employment (which amount will be based on the premium for the first month
of COBRA coverage), and which payments will be made regardless of whether
Employee elects COBRA continuation coverage.


7

--------------------------------------------------------------------------------

(iii)          No Obligation to Mitigate Damages; Effect on Other Contractual
Rights.  Employee will not be required to mitigate damages or the amount of any
payment provided for under this Employment Agreement by seeking other employment
or otherwise, nor, except as set forth in Section 5(e)(ii), will any payment
provided for under this Employment Agreement be reduced by any compensation
earned by Employee as the result of employment by an employer other than the
Company or a direct or indirect parent, subsidiary or affiliate of the Company
after the Employment End Date, or otherwise.


(f)          Meaning of “Cause.”  “Cause” to terminate Employee’s employment
will exist if Employee engages in the following conduct:


(i)           the willful and continued failure to perform substantially
Employee’s reasonably assigned duties with the Company (or its successor) (other
than any such failure resulting from incapacity due to physical or mental
illness) after a demand for substantial performance is delivered to Employee by
the Company (or its successor) which specifically identifies the manner in which
the Company (or its successor) believes that Employee has not substantially
performed Employee’s duties;


(ii)          the willful engagement in illegal conduct which is materially and
demonstrably injurious to the Company (or its successor); or


(iii)         the commission of an act by Employee, or the failure of Employee
to act, which constitutes gross negligence or gross misconduct.


No act, or failure to act, shall be considered “willful” if the Employee
reasonably believed that the act or omission was in, or not opposed to, the best
interests of the Company (or its successors).


8

--------------------------------------------------------------------------------

(g)         Meaning of “Good Reason.”  For purposes of this Employment
Agreement, the term “Good Reason” will mean Employee’s voluntary termination,
within 30 days following the expiration of any Company cure period (discussed
below) following the occurrence of one or more of the following (without
Employee’s express written consent):


(i)           the assignment of a different title, job or responsibilities that
results in a substantial reduction in the duties of Employee on or after the
Effective Date as compared to the duties assigned to Employee pursuant to this
Employment Agreement;


(ii)          a reduction in Employee’s Base Salary or target bonus;


(iii)         the Company’s requiring Employee to be based more than 50 miles
from the principal office at which Employee is based on the Effective Date
immediately before the effective time of the Acquisition, except for reasonably
required travel on the Company’s business; or


(iv)         the failure by any successor to the Company to expressly assume
this Employment Agreement or any obligation under this Employment Agreement.


Employee may not resign for Good Reason without first providing the Company with
written notice within 90 days of the initial existence of the condition that
Employee believes constitutes Good Reason specifically identifying the acts or
omissions constituting the grounds for Good Reason and a reasonable cure period
of not less than 30 days following the date of such notice.  For purposes of the
“Good Reason” definition, the term “Company” will be interpreted to include any
subsidiary, parent, affiliate or successor thereto, if applicable.


(h)         Termination for Cause/Resignation Without Good Reason.  If the
Company terminates Employee for Cause or Employee resigns without Good Reason: 
(i) Employee shall have no right to any Severance Compensation, to any further
vesting of any restricted stock units or other equity compensation or to any
other compensation or benefit of any kind, except as provided under Section 5(a)
above or required by law; and (ii) any and all restricted stock units not vested
as of the earlier of (y) the date when the Company notifies Employee of
Employee’s termination or (z) the date when Employee notifies Company of his or
her resignation, shall be immediately and automatically forfeited and cancelled.


6.          Code Section 409A Compliance.


(a)         Where this Employment Agreement refers to the termination of
Employee’s employment for purposes of receiving any payment, whether a
separation from service has occurred in connection with termination of
employment will be determined in accordance with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and Treasury Regulations Section
1.409A-1(h) (or any successor provisions) to the extent required by law.


9

--------------------------------------------------------------------------------

(b)         To the extent that any payments or benefits under this Employment
Agreement are contingent upon Employee signing, returning and not revoking a
General Release, and the time designated for signing and returning the General
Release and any revocation period (not to exceed 7 days) crosses calendar years,
payments contingent upon the General Release will be made in the later calendar
year.  Any payments contingent upon the General Release that would otherwise be
made during the period for review and revocation of the General Release will be
made, provided that the General Release is timely executed and returned to the
Company and not revoked, on the first scheduled payment date after such period
ends.  Each payment in respect of the termination of Employee’s employment under
Section 5(e) of this Employment Agreement is designated as a separate payment
for Section 409A purposes.


(c)         If Employee is designated as a “specified employee” within the
meaning of Code Section 409A (while the Company or a parent or affiliate of the
Company is publicly traded on any securities market), any deferred compensation
payment subject to Section 409A to be made during the six-month period following
the date of Employee’s separation from service will be withheld and the amount
of the payments withheld will be paid in a lump sum, without interest, during
the seventh month after Employee’s separation from service; provided, however,
that if Employee dies prior to the expiration of such six-month period, payment
to Employee’s beneficiary will be made as soon as reasonably practicable
following Employee’s death.  The Company will identify in writing delivered to
Employee any payments it reasonably determines are subject to delay under this
Section 6(c).  In no event will the Company have any liability or obligation
with respect to taxes for which Employee may become liable as a result of the
application of Code Section 409A.


7.          Limitation on Payments.  In the event that any compensation provided
for in this Employment Agreement or otherwise payable to Employee (i)
constitutes “parachute payments” within the meaning of Section 280G of the Code,
and (ii) but for this Section 7, would be subject to the excise tax imposed by
Section 4999 of the Code, such compensation will be either:


(a)          Delivered in full; or


(b)          Delivered to such lesser extent that would result in no portion of
such benefits being subject to excise tax under Section 4999 of the Code


whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999 of the
Code, results in the receipt by Employee on an after-tax basis, of the greatest
amount of benefits, notwithstanding that all of some portion of such benefits
may be taxable under Section 4999 of the Code.  If a reduction in severance and
other benefits constituting “parachute payments” is made in order to deliver
compensation to a lesser extent in accordance with this Section 7, reduction
will occur in the following order:  (i) reduction in cash payments; (ii)
cancellation of awards granted “contingent on a change in ownership or control”
(within the meaning of Code Section 280G); (iii) cancellation of accelerated
vesting of equity awards; and (iv) reduction of employee benefits.  In the event
that acceleration of vesting of equity award compensation is to be reduced, such
acceleration of vesting will be cancelled in the reverse order of the date of
grant of Employee’s equity awards.


10

--------------------------------------------------------------------------------

Unless the Company and Employee otherwise agree in writing, any determination
required under this Section 7 will be made in writing by the Company’s
independent public accountants or such other person or entity to which the
parties mutually agree (the “Firm”), whose determination will be conclusive and
binding upon Employee and the Company.  For purposes of making the calculations,
the Firm may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code.  The Company
and Employee will furnish to the Firm such information and documents as the Firm
may reasonably request in order to make a determination under this Section.  The
Company will bear all costs the Firm may incur in connection with any
calculations required by this Section 7.


8.          Assignment.  The rights and obligations of the Company under this
Employment Agreement will inure to the benefit of, and will be binding upon, the
Company’s successors and assigns.  The rights and obligations of Employee under
this Employment Agreement will inure to the benefit of, and will be binding
upon, Employee’s heirs, executors and legal representatives.  Employee may not
delegate or assign any obligations under this Employment Agreement.


9.          Entire Agreement and Severability.  This Employment Agreement and
the Restrictive Covenant Agreement, Time-Based RSU Agreements and PRSU
Agreements (each as modified by this Employment Agreement) supersede any and all
other agreements, either oral or in writing, between the parties hereto that
relate in any way to the employment of Employee by the Company, including but
not limited to the Change in Control Agreement, and contain all of the covenants
and agreements between the parties with respect to such employment.  Neither
party is entering into this Employment Agreement on the basis of any
representation, inducement, promise or agreement, oral or otherwise, by any
person or entity, or by any one acting on behalf of any person or entity, which
is not stated herein.  Any modification of this Employment Agreement will be
effective only if it is in writing and signed by both parties to this Employment
Agreement.  If any provision in this Employment Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions will nevertheless continue in full force and effect without being
impaired or invalidated in any way.


10.         Miscellaneous.  This Employment Agreement and the rights and
obligations of the parties hereunder will be governed by, and construed in
accordance with, the laws of the State of Oregon, excluding (but only to the
extent permitted by law) its conflict of laws and choice of law rules.  The
parties agree that service of any process, summons, notice or document by U.S.
certified mail or overnight delivery by a generally recognized commercial
courier service to Employee’s last known address (or any mode of service
recognized to be effective by applicable law) will be effective service of
process for any action, suit or proceeding brought against Employee in any such
court.  The failure of either party hereto to enforce any right under this
Employment Agreement will not be considered a waiver of that right, or of
damages caused thereby, or of any other rights under this Employment Agreement.


11

--------------------------------------------------------------------------------

11.         Arbitration and Waiver of Jury Trial.


(a)          Any “Legal Dispute” (as defined below) between Employee and any
“ESI Entity” (as defined below) (or between Employee and any employee or agent
of any ESI Entity), to the extent directly or indirectly arising from or
relating in any way to Employee’s employment with or separation from the Company
will be resolved by final and binding arbitration.  Notwithstanding the
foregoing sentence, the Company may, in its sole discretion, obtain preliminary
injunctive relief enforcing the provisions of the Restrictive Covenant Agreement
from any court of competent jurisdiction.  Any issues about whether a dispute is
subject to arbitration will be determined by a court of competent jurisdiction
and not by an arbitrator.


(b)          “Legal Dispute” means a dispute about legal rights or legal
obligations, including but not limited to any rights or obligations arising
under; this Employment Agreement; the Restrictive Covenant Agreement; any other
agreement; any applicable legal or equitable doctrine; any applicable common law
theory; or any applicable federal, state or local, statute, regulation or other
legal requirement.


(c)          “ESI Entity” means (i) the Company; (ii) any current or future
parent, subsidiary or affiliate of the Company; or (iii) any successor or assign
of (i) or (ii).


(d)         The arbitration will be held in the State of Oregon.  It will be
conducted in accordance with the then-prevailing Employment Arbitration Rules of
the American Arbitration Association.


(e)         Notwithstanding any other provision of this Employment Agreement or
any other agreement or of any arbitration rules, no Legal Dispute involving
Employee and any ESI Entity may be included in any class or collective
arbitration or any other class or collective proceeding.  The exclusive method
for resolving any such Legal Dispute will be arbitration on an individual basis.


(f)          The Company, Employee and the arbitrator will treat all aspects of
the arbitration proceedings, including without limitation, discovery, testimony
and other evidence, briefs and the award, as strictly confidential, except that
the arbitration award may be disclosed to the extent necessary to enforce the
award, the provisions of the Restrictive Covenant Agreement or the provisions of
this Employment Agreement.


(g)          Employee and the Company understand and acknowledge that by
agreeing to arbitrate the disputes covered by this Section 11, they are waiving
the right to resolve those disputes in court and waiving any right to a jury
trial with respect to those disputes.


12

--------------------------------------------------------------------------------

12.          Effective Date.  The effective date of this Employment Agreement
(the “Effective Date”) will be the effective date of the closing of the
Acquisition.  If the closing of the Acquisition does not occur, no provision of
this Employment Agreement will at any time have any force or effect whatsoever.


IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as a sealed instrument, all as of the day, month and year first written above.



Electro Scientific Industries, Inc.
 
 
 
 
 
By: 
/s/ Michael Burger 
 
Dated: 1/29/2019
 
Michael Burger
 
 


 
President and Chief Executive Officer
 
 
 
          EMPLOYEE /s/ John Williams    
 
Dated: 1/29/2019 John Williams  
 
 
 
Address:
                         
MKS INSTRUMENTS, INC.
                          By: 
/s/ Catherine M. Langtry
      Dated: 
1/31/2019
                         






13

--------------------------------------------------------------------------------